DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1 recites “the apparatus” in line 4, which should be amended to instead recite --the control apparatus-- for consistency and proper antecedent basis with “A control apparatus” in line 1 of the claim.
Claim 1 recites “the information on the temperature” in line 11, which should be amended to instead recite --the information on the temperature inside the cylinder-- for consistency and proper antecedent basis with “an information on a temperature inside the cylinder” in line 9 of the claim.
Claims 2-9 each recite “The apparatus” in line 1, which should be amended to instead recite --The control
Claim 9 recites “in the compression” in lines 7-8, which should be amended to instead recite --in the compression stroke in the third injection mode-- for consistency and proper antecedent basis with “a compression stroke of the internal combustion engine in the third injection mode” in lines 4-5 of claim 7.
Claim 10 recites “the apparatus” in line 4, which should be amended to instead recite --the control apparatus-- for consistency and proper antecedent basis with “A control apparatus” in line 1 of the claim.
Claim 10 recites “the information on the temperature” in lines 13-14, which should be amended to instead recite --the information on the temperature inside the cylinder-- for consistency and proper antecedent basis with “an information on a temperature inside the cylinder” in lines 10-11 of the claim.
Claims 11-18 each recite “The apparatus” in line 1, which should be amended to instead recite --The control apparatus-- for consistency and proper antecedent basis with “A control apparatus” in line 1 of claim 10.
Claim 18 recites “in the compression” in line 8, which should be amended to instead recite --in the compression stroke in the third injection mode-- for consistency and proper antecedent basis with “a compression stroke of the internal combustion engine in the third injection mode” in lines 3-4 of claim 16.
Claim 19 recites “the method comprising” in line 4, which appears to be a misstating of --the method comprising:--.
Claim 19 recites “the information on the temperature” in line 9, which should be amended to instead recite --the information on the temperature inside the cylinder-- for consistency and proper antecedent basis with “an information on a temperature inside the cylinder” in line 7 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means” or “step” instead use a generic placeholder, not preceded by a structural modifier, that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure to perform the associated recited functions. Such claim limitations are: “catalyst warm-up determination unit” in claims 10-18, “temperature information acquisition unit” in claims 10-18, “injection mode switching unit” in claims 10-18, “injector control unit” in claims 10-18, “knock determination unit” in claims 14-18, and “injection amount calculation unit” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “rotational speed detector” in claims 3, 4, 12 and 13 and “torque detector” in claims 3, 4, 12 and 13 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether each of these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Firstly, claims 3 and 12 directly associate the claim term “rotational speed detector” with the functional recitation “configured to detect a rotational speed of the internal combustion engine,” and Applicant’s originally-filed disclosure indicates that a crank angle sensor (31) disposed on a crankshaft (107) of the internal combustion engine (1) outputs pulse signals in association with rotation of the crankshaft (107), and the controller (30) calculates an engine speed on the basis of the pulse signals from the crank angle sensor 31. Next, claims 3 and 12 directly associate the claim term “torque detector” with the functional recitation “configured to detect an output torque of the internal combustion engine or a physical quantity having a correlation with the output torque,” and Applicant’s originally-filed disclosure indicates that an intake air amount sensor (34) is an air flow meter disposed on an intake passage (113) that detects an amount of intake air as a physical quantity having a correlation with an output torque of an internal combustion engine (1). In each instance, it appears that “detector” is merely relied upon as a substitute for a thing that detects (i.e., means for detecting), such that it 
In response to the aforementioned rejections of claims 3, 4, 12 and 13, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the microprocessor is configured to function as: a catalyst warm-up determination unit determining whether a warm-up of an exhaust catalyst device disposed on an exhaust passage of the internal combustion engine is complete; a temperature information acquisition unit acquiring an information on a temperature inside the cylinder; an injection mode switching unit switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature acquired by the temperature information acquisition unit when it is determined by the catalyst warm-up determination unit that the warm-up of the exhaust catalyst device is complete; and an injector control unit controlling the fuel injector so as to inject the fuel in accordance with the injection mode switched by the injection mode switching unit” in lines 7-19; however, it is unclear what exactly is meant 
Claims 11-18 are dependent from claim 10, such that claims 11-18 also include the indefinite subject matter recited by claim 10, such that claims 11-18 are also rejected for at least the same reasons that claim 10 is rejected, as discussed in detail directly above with respect to claim 10. 

Claim 14 recites “wherein the microprocessor is configured to further function as a knock determination unit determining whether the injection mode needs to be switched to a third injection mode in which an occurrence of knocking of the internal combustion engine is suppressed” in lines 1-5; however, it is unclear what exactly is meant by the term “knock determination unit” in the claim because, as best understood by the examiner, the term “knock determination unit” does not have an ordinary and customary meaning to those of ordinary skill in the art and the specification does not clearly provide a meaning for the term “knock determination unit” (e.g., see MPEP 2173).


Claim 18 recites “wherein the microprocessor is configured to further function as an injection amount calculation unit calculating a target injection amount of the fuel in each of the intake stroke and the compression stroke in the third injection mode” in lines 1-4; however, it is unclear what exactly is meant by the term “injection amount calculation unit” in the claim because, as best understood by the examiner, the term “injection amount calculation unit” does not have an ordinary and customary meaning to those of ordinary skill in the art and the specification does not clearly provide a meaning for the term “injection amount calculation unit” (e.g., see MPEP 2173).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-071485 A to Izumi et al. (hereinafter: “Izumi”); or, in the alternative, under 35 U.S.C 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0063343 to Eser et al. (hereinafter: “Eser”).
With respect to claim 1, Izumi teaches a control apparatus (apparent from at least Fig. 1) for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the apparatus comprising an electronic control unit having a microprocessor and a memory [as depicted by at least Fig. 1 and as discussed by at least ¶ 0016, the apparent control apparatus includes a control device 30 (e.g., “electronic control unit”) having a central processing unit (CPU) (e.g., “microprocessor”) and memory], wherein the microprocessor is configured to perform: determining whether a warm-up of an exhaust catalyst device disposed on an exhaust passage of the internal combustion engine is complete {as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0022 & 0035-0037, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to determine whether catalyst warm-up control [of a catalyst 50 (e.g., “exhaust catalyst device”) arranged along an exhaust passage 21 of an internal combustion engine 11] has been completed}; acquiring an information on a temperature inside the cylinder [as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0004, 0006-0008, 0015, 0037-0039 & 0043, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to acquire a cooling water temperature THW of the internal combustion engine 11 (e.g., “information on a temperature inside the cylinder”), where the cooling water temperature THW of the internal combustion engine 11 is correlated with a temperature inside a combustion chamber 16 formed in a cylinder 12 above a piston 13]; switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature when it is determined that the warm-up of the exhaust catalyst device is complete [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0023-0033, 0038-0039 & 0052, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to switch from a current fuel injection mode (e.g., “injection mode”) to a different fuel injection mode (e.g., “first injection mode” OR “second injection mode”), corresponding to a low temperature map (or corresponding to a first definable portion of the low temperature map) (as shown by Fig. 2) when the cooling water temperature THW is lower than a threshold value α, including when the catalyst warm-up control is determined to have been completed; additionally or alternatively, for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0023-0033, 0038-0039 & 0052, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to switch from a current fuel injection mode (e.g., “injection mode”) to a different fuel injection mode (e.g., “second injection mode” OR “first injection mode”), corresponding to a high temperature map (or corresponding to a first definable portion of the high temperature map) (as shown by Fig. 3) when the cooling water temperature THW is higher than the threshold value α, including when the catalyst warm-up control is determined to have been completed; because switching an injection mode to a first injection mode and switching an injection mode to a second injection mode are recited in the alternative, it is sufficient to address one of the claimed alternatives]; and controlling the fuel injector so as to inject the fuel in accordance with the injection mode [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0016, 0023-0033, 0038-0039 & 0052, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to control an in-cylinder injector 22 (e.g., “fuel injector”) to inject fuel in accordance with the current fuel injection mode prior to the switching]. 
As discussed in detail above, Izumi is understood to fully teach the control apparatus of claim 1 including the underlined portions of “acquiring an information on a temperature inside the cylinder” and “switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature when it is determined that the warm-up of the exhaust catalyst device is complete” under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Izumi does not fully teach the underlined portions of “acquiring an information on a temperature inside the cylinder” and “switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature when it is determined that the warm-up of the exhaust catalyst device is complete” and/or in such a case where Izumi is not interpreted or relied upon to teach the underlined portions of “acquiring an information on a temperature inside the cylinder” and “switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature when it is determined that the warm-up of the exhaust catalyst device is complete,” it is (50) including a processing unit, and a program and data memory (as discussed by at least ¶ 0041), where the processing unit switches an injection mode of an internal combustion engine to a first injection mode (or to a second injection mode) in a manner dependent on a piston crown temperature (or a cylinder wall temperature) of the internal combustion engine, the piston crown temperature (or the cylinder wall temperature) being determined by means of a suitable model (as discussed by at least ¶ 0028-0085), where Eser further teaches that a coolant temperature of the internal combustion engine, when used in the alternative to the piston crown temperature (or the cylinder wall temperature) for switching the injection mode to the first injection mode (or to the second injection mode), only provides limited information about a temperature in a combustion chamber of the internal combustion engine (as discussed by at least ¶ 0027 & 0082-0084), such that controlling the switching of the injection mode to the first injection mode (or to the second injection mode) in response to the piston crown temperature (or the cylinder wall temperature) beneficially provides improved emissions as compared to controlling the switching of the injection mode to the first injection mode (or to the second injection mode) in response to the coolant temperature (as discussed by at least ¶ 0027-0028 & 0082-0084).
Therefore, even if Izumi is not interpreted or relied upon to teach the underlined portions of “acquiring an information on a temperature inside the cylinder” and “switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature when it is determined that the warm-up of the exhaust catalyst device is complete,” it nevertheless would have been 

With respect to claim 2, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 1, wherein the microprocessor is configured to perform the switching including switching the injection mode to the first injection mode when the temperature inside the cylinder is lower than a predetermined value, while switching the injection mode to the second injection mode when the temperature inside the cylinder is [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0023-0033, 0038-0039 & 0052 of Izumi, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to switch from the current fuel injection mode to the “first injection mode” when the cooling water temperature THW is lower than the threshold value α, at times including when the temperature inside the combustion chamber 16 is lower than a definable value (e.g., “predetermined value”), and to switch from the current fuel injection mode to the “second injection mode” when the cooling water temperature THW is higher than the threshold value α, at times including when the temperature inside the combustion chamber 16 is higher than the definable value; alternatively, for example, in the case of Izumi modified supra, as discussed in detail above with respect to claim 1, and as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0023-0033, 0038-0039 & 0052 of Izumi, it is understood that the CPU of the control device 30 of Izumi, as modified in view of Eser, would be capable of performing functions to switch from the current fuel injection mode to the “first injection mode” at times including when the piston crown temperature (or the cylinder wall temperature) is lower than a definable value (e.g., “predetermined value”), and to switch from the current fuel injection mode to the “second injection mode” when the piston crown temperature (or the cylinder wall temperature) is higher than the definable value; because when the temperature inside the cylinder is equal to the predetermined value and when the temperature inside the cylinder is higher than the predetermined value are recited in the alternative, it is sufficient to address one of the claimed alternatives; also, note: (i) claim 2 does not require the microprocessor to perform a determination of the temperature inside the cylinder is lower than a predetermined value, (ii) claim 2 does not require the microprocessor to perform a comparison between the temperature inside the cylinder and the predetermined value, (iii) claim 2 does not specify any particular value for the predetermined value such that the predetermined value is properly definable as any possible value, (iv) claim 2 would be anticipated by a microprocessor that both performs the switching the injection mode to the first injection mode at times when the temperature inside the cylinder is lower than the predetermined value and at other times when the temperature inside the cylinder is not lower than the predetermined value, and (v) claim 2 would be anticipated by a microprocessor that both performs the switching the injection mode to the second injection mode at times when the temperature inside the cylinder is equal to (or higher than) the predetermined value and at other times when the temperature inside the cylinder is not equal to (or not higher than) than the predetermined value]. 

With respect to claim 3, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 2, comprising: a rotational speed detector (31) configured to detect a rotational speed of the internal combustion engine (as depicted by at least Fig. 1 and as discussed by at least ¶ 0015 of Izumi); and a torque detector (32) configured to detect an output torque of the internal combustion engine or a physical quantity having a correlation with the output torque (as depicted by at least Fig. 1 and as discussed by at least ¶ 0015 & 0024 of Izumi; because detect an output torque of the internal combustion engine and detect a physical quantity having a correlation with the output torque are recited in the alternative, it is sufficient to address one of the claimed alternatives), wherein the microprocessor is configured to perform the controlling including controlling the fuel injector so as to inject the fuel once or multiple times in a predetermined area among from a start of an intake stroke to an end of a compression stroke of the internal combustion engine in accordance with the rotational speed detected by the rotational speed detector and the output torque or the physical quantity detected by the torque detector when the injection mode is the first injection mode [for example, as depicted by Fig. 2 (alternatively, Fig. 3) and as discussed by at least ¶ 0023-0033, 0038-0039 & 0052 of Izumi, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to control the in-cylinder injector 22, in the “first injection mode,” to inject the fuel at least once during a first intake stroke of a first combustion cycle in accordance with any definable ranges of an engine rotational speed NE and a charging efficiency of intake air, also to inject the fuel once more during a first compression stroke of the first combustion cycle only when the engine rotational speed NE is less than a predetermined threshold value NEa and the charging efficiency of intake air is larger than a low temperature first threshold value CL1 (alternatively, a high temperature first threshold value CH1); because inject the fuel once in a predetermined area and inject the fuel multiple times in a predetermined area are recited in the alternative, it is sufficient to address one of the claimed alternatives], and inject the fuel once or multiple times in the intake stroke in accordance with the rotational speed detected by the rotational speed detector and the [for example, as depicted by Fig. 3 (alternatively, Fig. 2) and as discussed by at least ¶ 0023-0033, 0038-0039 & 0052 of Izumi, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to control the in-cylinder injector 22, in the “second injection mode,” to inject the fuel at least once during a second intake stroke of a second combustion cycle in accordance with any definable ranges of the engine rotational speed NE and the charging efficiency of intake air; because inject the fuel once in the intake stroke and inject the fuel multiple times in the intake stroke are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 4, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 3, wherein a maximum injection frequency of the fuel injected in the predetermined area in the first injection mode is greater than a maximum injection frequency of the fuel injected in the intake stroke in the second injection mode [for example, as discussed in detail above with respect to claim 3, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to control the in-cylinder injector 22, in the “first injection mode,” to inject the fuel twice during the first intake stroke and to also inject the fuel once more during the first compression stroke when the engine rotational speed NE is less than the predetermined threshold value NEa and the charging efficiency of intake air is larger than a low temperature second threshold value CL2 (alternatively, a high temperature second threshold value CH2), whereas the CPU of the control device 30, as designed (and without modification), is capable of performing functions to control the in-cylinder injector 22, in the “second injection mode,” to inject the fuel twice during the second intake stroke when the engine rotational speed NE is less than the predetermined threshold value NEa and the charging efficiency of intake air is larger than the low temperature first threshold value CL1 (alternatively, the high temperature first threshold value CH1)]. 

With respect to claim 5, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 1, wherein the microprocessor is configured to further perform determining whether the injection mode needs to be switched to a third injection mode in which an occurrence of knocking of the internal combustion engine is suppressed, and wherein the microprocessor is configured to perform the switching including switching the injection mode to the third injection mode different from the first injection mode and the second injection mode when it is determined that the injection mode needs to be switched to the third injection mode in the first injection mode or the second injection mode [for example, as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0015-0017, 0023-0033, 0037-0039 & 0052 of Izumi, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to, at least at times in situations where occurrence of knocking of the internal combustion engine 11 is to be suppressed, switch from the current fuel injection mode (and from the low temperature map or the first definable portion of the low temperature map or the high temperature map or the first definable portion of the high temperature map) to another different fuel injection mode (e.g., “third injection mode”) corresponding to a second definable portion of the low temperature map responsive to a first engine operating state, defined by a first engine rotational speed NE and a first charging efficiency of intake air, when the cooling water temperature THW is lower than the threshold value α or corresponding to a second definable portion of the high temperature map responsive to a second engine operating state, defined by a second engine rotational speed NE and a second charging efficiency of intake air, when the cooling water temperature THW is higher than the threshold value α]. 

With respect to claim 6, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 5, wherein the microprocessor is configured to perform the switching including switching the injection mode to the third injection mode from the first injection mode not through the second injection mode when it is determined that the injection mode needs to be switched to the third injection mode in the first injection mode (as discussed in detail above with respect to at least claims 1 and 5). 

With respect to claim 7, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 5, wherein the microprocessor is configured to perform the controlling including controlling the fuel injector so as to inject the fuel in each of an intake stroke and a compression stroke of the internal combustion engine in the third injection mode [as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0023-0033, 0038-0039 & 0052, the CPU of the control device 30, as designed (and without modification), is capable of performing functions to control the in-cylinder injector 22, in the “third injection mode,” to inject the fuel at least once during a third intake stroke of a third combustion cycle and also to inject the fuel once more during a third compression stroke of the third combustion cycle in the second definable portion of the low temperature map (or in the second definable portion of the high temperature map) when the engine rotational speed NE is less than a predetermined threshold value NEa and the charging efficiency of intake air is larger than a low temperature first threshold value CL1 (alternatively, a high temperature first threshold value CH1)], and an injection amount of the fuel in the compression stroke in the third injection mode is less than the injection amount of the fuel in the intake stroke in the third injection mode (as discussed by at least ¶ 0028-0029 of Izumi). 

With respect to claim 10, Izumi (alternatively, Izumi modified supra) teaches a control apparatus for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the apparatus comprising an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to function as: a catalyst warm-up determination unit determining whether a warm-up of an exhaust catalyst device disposed on an exhaust passage of the internal combustion engine is complete; a temperature information acquisition unit acquiring an information on a temperature inside the cylinder; an injection mode switching unit switching an injection mode to a first injection mode or a (as discussed in detail above with respect to claim 1). 

With respect to claim 11, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 10, wherein the injection mode switching unit is configured to switch the injection mode to the first injection mode when the temperature inside the cylinder included in the information acquired by the temperature information acquisition unit is lower than a predetermined value, while switch the injection mode to the second injection mode when the temperature inside the cylinder is equal to or higher than the predetermined value (as discussed in detail above with respect to claim 2). 

With respect to claim 12, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 11, comprising: a rotational speed detector configured to detect a rotational speed of the internal combustion engine; and a torque detector configured to detect an output torque of the internal combustion engine or a physical quantity having a correlation with the output torque, wherein the injector control unit is configured to control the fuel injector so as to inject the fuel once or multiple times in a predetermined area among from a start of an intake stroke to an end of a compression stroke of the internal combustion engine in accordance with the rotational speed (as discussed in detail above with respect to claim 3). 

With respect to claim 13, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 12, wherein a maximum injection frequency of the fuel injected in the predetermined area in the first injection mode is greater than a maximum injection frequency of the fuel injected in the intake stroke in the second injection mode (as discussed in detail above with respect to claim 4). 

With respect to claim 14, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 10, wherein the microprocessor is configured to further function as a knock determination unit determining whether the injection mode needs to be switched to a third injection mode in which an occurrence of knocking of the internal combustion engine is suppressed, and the injection mode switching unit is configured to switch the injection mode to the third injection mode different from the first injection mode and the second injection mode when it is determined by the knock determination unit that the injection mode needs to be switched to the third injection mode in the first injection mode or the second injection mode (as discussed in detail above with respect to claim 5). 

With respect to claim 15, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 14, wherein the injection mode switching unit is configured to switch the injection mode to the third injection mode from the first injection mode not through the second injection mode when it is determined by the knock determination unit that the injection mode needs to be switched to the third injection mode in the first injection mode (as discussed in detail above with respect to claim 6). 

With respect to claim 16, Izumi (alternatively, Izumi modified supra) teaches the apparatus according to claim 14, wherein the injector control unit is configured to control the fuel injector so as to inject the fuel in each of an intake stroke and a compression stroke of the internal combustion engine in the third injection mode, and an injection amount of the fuel in the compression stroke in the third injection mode is less than the injection amount of the fuel in the intake stroke in the third injection mode (as discussed in detail above with respect to claim 7). 

With respect to claim 19, Izumi (alternatively, Izumi modified supra) teaches a control method for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the method comprising determining whether a warm-up of an exhaust catalyst device disposed on an exhaust passage of the internal combustion engine is complete; acquiring an information on a temperature inside the cylinder; switching an injection mode to a first injection mode or [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature” would not necessarily be performed as part of the control method of claim 19 at times including when it is not determined that the warm-up of the exhaust catalyst device is complete (e.g., when the process step of “determining whether a warm-up of an exhaust catalyst device disposed on an exhaust passage of the internal combustion engine is complete” results in a determination that the warm-up of the exhaust catalyst device is not complete), such that “switching an injection mode to a first injection mode or a second injection mode in accordance with the information on the temperature when it is determined that the warm-up of the exhaust catalyst device is complete” is not necessarily included by the control method of claim 19 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1 and 10]. 

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Izumi in view of U.S. Patent Application Publication No. 2013/0151119 to Mariucci (hereinafter: “Mariucci”); or, in the alternative, under 35 U.S.C 103 as being unpatentable over Izumi in view of Eser, and in view of Thomas.
With respect to claim 8, Izumi modified supra teaches the apparatus according to claim 7; however, Izumi appears to lack a clear teaching as to whether the injection amount of the fuel in the compression stroke in the third injection mode is a minimum injection amount of the fuel capable of injecting at one time with the fuel injector, as Izumi differently teaches that the injection amount of the fuel in the compression stroke in the third injection mode is a remaining injection amount provided by a single injection of the fuel (as discussed in detail above with respect to at least claims 3, 4 and 7). 
Mariucci teaches an analogous control apparatus (apparent from at least Fig. 1) including a microprocessor (102) configured to perform control of a fuel injector (66) so as to inject fuel, in calculated target amounts, in each of an intake stroke and a compression stroke of an internal combustion engine in an injection mode, definable as a third injection mode, of a plurality of injection modes, where the injection amount of the fuel in the compression stroke in the third injection mode is, at times, a minimum injection amount of the fuel capable of injecting at one time with the fuel injector [for example, as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0019-0021, 0029-0052, 0069 & 0072, the microprocessor unit (CPU) 102 of the controller 12, as designed (and without modification), is capable of performing functions to inject fuel in targeted amounts, via the fuel injector 66, into a combustion chamber 30 of an internal combustion engine 10 during an intake stroke and during a compression stroke, including, at least at times, via operating the fuel injector 66 at a minimum pulse width during the compression stroke].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control apparatus of Izumi with the teachings of Mariucci, if even necessary, such that the injection amount of the fuel in the compression stroke in the third injection mode is, at least at times, a minimum injection amount of the fuel capable of injecting at one time with the fuel injector because Mariucci further teaches that increasing a number of fuel injections in split injection control across an intake stroke and, at times, a compression stroke beneficially increases fuel mixing, including when at least one of the fuel injections in the split injection control, such as a fuel injection of the compression stroke, is defined by a minimum pulse width of a fuel injector (as discussed by at least ¶ 0045 & 0072 of Mariucci).

With respect to claim 9, Izumi modified supra teaches the apparatus according to claim 8, wherein the microprocessor is configured to further perform calculating a target injection amount of the fuel in each of the intake stroke and the compression stroke in the third injection mode (as discussed in detail above with respect to at least claims 5-8; also apparent from at least Figs. 2 & 3 in view of at least ¶ 0025-0033 of Izumi); however, Izumi appears to lack a clear teaching as to whether the microprocessor is configured to perform the switching including switching the injection (because equal to or less than the minimum injection amount of the fuel and equal to or less than the minimum injection amount of the fuel are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Mariucci teaches the analogous control apparatus including the microprocessor configured to perform the control of the fuel injector so as to inject the fuel, in the calculated target amounts, in each of the intake stroke and the compression stroke of the internal combustion engine in the injection mode, definable as the third injection mode, of the plurality of injection modes, where the injection amount of the fuel in the compression stroke in the third injection mode is, at times, the minimum injection amount of the fuel capable of injecting at one time with the fuel injector (as discussed in detail above with respect to claim 8), and where the microprocessor is further configured to perform switching of the injection mode from the third injection mode to the another injection mode, definable as a second injection mode, when the target injection amount of the fuel in the compression stroke is equal to or less than the minimum injection amount of the fuel (as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0019-0021, 0029-0052, 0069 & 0072)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control apparatus of Izumi with the teachings of Mariucci, if even necessary, such that the switching includes switching the injection mode from the third injection mode to the second injection mode when the target 

With respect to claim 17, Izumi modified supra teaches the apparatus according to claim 16, wherein the injection amount of the fuel in the compression stroke in the third injection mode is a minimum injection amount of the fuel capable of injecting at one time with the fuel injector (as discussed in detail above with respect to claim 8). 

With respect to claim 18, Izumi modified supra teaches the apparatus according to claim 17, wherein the microprocessor is configured to further function as an injection amount calculation unit calculating a target injection amount of the fuel in each of the intake stroke and the compression stroke in the third injection mode, and the injection mode switching unit is configured to switch the injection mode from the third injection mode to the second injection mode when the target injection amount of the fuel in the compression calculated by the injection amount calculation unit is equal to or less than (as discussed in detail above with respect to claim 9). 

Double Patenting
Applicant is advised that should claims 1-9 be found allowable, claims 10-18 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747